Case 1:18-cv-00491-TJM-DJS Document 23 Filed 08/23/19 Page 1of1

THE LAW OFFICES OF

M.L. ZAGER, P.C.

461 Broadway - P.O. Box 948 JACOB R. BILLIG, ESQ. (NY)

Monticello, New York 12701 . . ROBERT B. HUNTER, ESQ. (NY)

(845) 794-3660; (845) 794-3919 (fax) JOSEPH LOUGHLIN, ESQ. (NY)
MICHAEL D. BAER, ESQ. (NY, NJ)
MICHAEL L. ZAGER, ESQ. (RETIRED)

 

August 23, 2019
Clerk,
Hon. Daniel J. Stewart
James T. Foley US Courthouse
445 Broadway
4" Floor, Rm 409
Albany NY 12207
Re: J&J Sports Productions v Robert J Taaffe, et al
Our File #2217158
Case # 1:18-cv-0491(TJM/DJS)
Dear Sir/Madam:

The signatories are respectively counsel to J&J Sports Productions, Inc., Plaintiff and Robert J. Taaffe and
Bobby T’s Sport Grill, Inc., defendants, with respect to the above referenced matter.

This letter is submitted in compliance with the Court’s Order directing the parties to advise of the status of
settlement by today’s date. Counsel for the parties have had additional settlement discussions. Unfortunately,
at this date and time, settlement has not been obtained.

Respectfully submitted.
, Very truly yours,
M.L. ZAGER, P.C.
s/

Robert B. Hunter, Esq.

s/
Clemente J. Parente, Esq.

RH/jm
